Title: To Thomas Jefferson from Thevenard, 10 February 1786
From: Thévenard, Antoine Jean Marie
To: Jefferson, Thomas



Monsieur
à Lorient 10 février 1786.

M. Barkley ma remis la lettre dont votre Excellence m’a honoré le 13 du mois dernier.
J’ai l’honneur de vous rendre graces de la permission que vous me donnez de prendre une Copie d’un des portraits de M. Wasingthon que vous possedez. J’ai celui de M. franklin peint avec la plus grande verité, et je voudrais lui mettre en regard celui du Celebre Général dans la même format ou grandeur: cest à dire de 27 pouces ½ de hauteur, sur 22 pouces de large, le tout mesure de Paris, pied de Roi. Telles sont les dimensions de la toile du portrait que j’ai de M. franklin dont la tête avec le haut du buste sont peints de grandeur naturelle.
Je ne puis choisir, entre Peale et Wright. Je ne connois pas leurs ouvrages et leur Capacité, mais comme le Portrait que j’ai est d’une ressemblance parfaitte, je souhaiterais que celui de M. Washington fut aussi frappant! Ainsi Jai lhonneur de prier votre Exellence, de choisir lequel des deux Maîtres nous devons préferer: il en est de même du choix d’un copiste: je ne les connois pas à Paris: je scai seulement que sans être bon Maître en peinture, on peut être bon Copiste de Portraits et qu’il y en à plusieurs dans la Capitale.
Ma reconnoissance de votre bonté pour moy égale mon extrême attachement pour L’Amerique du Nord et le Respect infini avec lequel Je suis de votre Excellence Le très humble et tres obeisst serviteur,

Thevenard

